Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-21601-CIV-WILLIAMS



    UNITED STATES OF AMERICA,
                                    Plaintiff,
                       vs.
    GENESIS II CHURCH OF HEALTH
      AND HEALING;
    MARK GRENON;
    JOSEPH GRENON;
    JORDAN GRENON; and
    JONATHAN GRENON,

                                 Defendants.




              UNITED STATES’ MOTION FOR FINAL DEFAULT JUDGMENT
                   AGAINST MARK GRENON AND JOSEPH GRENON

          Plaintiff, the United States of America, pursuant to this Court’s Order dated July 13, 2020

   (D.E. 63), respectfully moves under Federal Rule of Civil Procedure 55(b) for a final default

   judgment against Mark Grenon and Joseph Grenon (the “Defendants”).

   I.     INTRODUCTION

          The unrebutted facts supporting entry of the attached proposed final order of permanent

   injunction are set forth in detail in the Complaint filed on April 16, 2020. (D.E. 1). In the

   Complaint, the government sought a permanent injunction against Defendants under the Federal

   Food, Drug, and Cosmetic Act (the “FDCA” or the “Act”), 21 U.S.C. § 332(a), to halt distribution

   by Defendants of a misbranded and unapproved new drug that they claim cures, mitigates, treats,

   or prevents Coronavirus, which includes the novel Coronavirus disease 2019 (“COVID-19”), and
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 2 of 20



   many other serious diseases. Because the Defendants failed to respond and the Clerk of the Court

   entered default against them, the well-pled facts of the Complaint are deemed admitted, and final

   default judgment is appropriate because Defendants’ liability under the Act is established.

   II.    PROCEDURAL HISTORY

          On April 27, 2020, summons were issued for all Defendants. (D.E. 17). On June 15, 2020,

   the summons and Complaint were properly served on Mark Grenon and Joseph Grenon (D.E. 50-

   1), pursuant to the Court’s Order granting the United States’ motion for alternative service. (D.E.

   48). Pursuant to Rule 12(a)(4)(A) of the Federal Rules of Civil Procedure, the applicable time for

   Mark Grenon and Joseph Grenon to file a pleading in response to the Complaint expired on July

   6, 2020. Accordingly, on July 13, 2020, the Clerk of the Court issued a default against the

   Defendants for failure to appear, answer, or otherwise plead to the Complaint. (D.E. 61).

   III.   STANDARD OF REVIEW

          Fed. R. Civ. P. 55(a) authorizes the Clerk of the Court to enter a default against a defendant

   who has not filed a timely answer. After entry of default, Fed. R. Civ. P. 55(b)(2) authorizes this

   Court to enter a final default judgment when the plaintiff’s claim is not for a sum certain. By virtue

   of the default, “[t]he well-pleaded allegations made in the Complaint (D.E. 1) are deemed to have

   been admitted.” Microsoft Corp. v. Tech HQ, Inc., No. 16-62633-CIV, 2018 WL 941721, at *1

   (S.D. Fla. Feb. 2, 2018) (citing Cotton v. Mass. Mut. Life Ins. Co., 402 F.3d 1267, 1277-78 (11th

   Cir. 2005)). A final default judgment, including a permanent injunction, is appropriate if the

   plaintiff establishes that there is a sufficient basis in the pleadings for judgment to be entered. See

   Chanel, Inc. v. Beausmart.com, 240 F.Supp. 1283, 1288-89 (S.D. Fla. 2016); see also Buchanan

   v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (“[L]iability is well-pled in the complaint, and is

   therefore established by the entry of default….” (alterations added)). For example, a default



                                                     2
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 3 of 20



   judgment cannot rest on a complaint that fails to state a claim. See Chudasama v. Mazda Motor

   Corp., 123 F.3d 1353, 1370 n. 41 (11th Cir. 1997) (citing Nishimatsu Constr. Co., Ltd. V. Houston

   Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)).

   IV.    FACTS DEEMED ADMITTED

          Genesis II is an entity based in the State of Florida that distributes a product called Miracle

   Mineral   Solution,   also   referred   to   as   “MMS.”       Genesis   II   operates   a   website,

   https://newg2sacraments.org (“Sales Website”), which offered MMS for sale in the United States.

   On its website, Genesis II describes itself as “a non-religious church … focus[ing] on ‘restoring

   health’ to the world” that “was formed for the purpose of serving mankind and not for the purpose

   of worship.” Our Church, GENESIS II CHURCH            OF   HEALTH & HEALING (OFFICIAL) – MMS,

   https://genesis2church.ch/our-church (last visited Apr. 12, 2020). (D.E. 1 ¶ 4). Genesis II operates

   another website, https://g2churchnews.org (“News Website”), that contains claims that MMS is

   intended to cure, mitigate, treat, or prevent Coronavirus, which includes COVID-19, and links to

   testimonials claiming that MMS cures a litany of other diseases, including, among others,

   Alzheimer’s, autism, brain cancer, HIV/AIDS, and multiple sclerosis. Id. The Sales Website is

   available through links from Defendants’ websites genesis2church.ch and g2voice.is, both of

   which contain or link to claims regarding MMS’s use to cure diseases. 1 Genesis II is located at




   1
     Since the filing of the Complaint, Defendants have altered the Sales Website such that MMS can
   no longer be purchased directly from the website. Instead, the Sales Website now directs
   consumers to send questions to an email address provided on the site. (D.E. 23-1, at ¶¶ 5-6).
   Questions concerning the availability of MMS sent to the email address provided on the site
   generate a response from Defendant Jordan Grenon, directing consumers to alternate sources for
   MMS. (Id. ¶ 7). As set forth in the United States’ filings in support of its motion to show cause,
   the Government, using an undercover identity, purchased Genesis II MMS through one such
   source, after the Court entered the preliminary injunction. (D.E. 39, at 5-8; D.E. 39-1).
                                                     3
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 4 of 20



   2014 Garden Lane, Bradenton, Florida, and does business within the jurisdiction of this Court.

   (Id.)

           Defendant Mark Grenon holds the title of “Archbishop” at Genesis II and is one of its

   founders. Mark Grenon is responsible for Genesis II’s operations including, but not limited to,

   labeling, holding, and/or distributing MMS. Mark Grenon performs his duties at 2014 Garden

   Lane, Bradenton, Florida. (D.E. 1 ¶ 5).

           Defendant Joseph Grenon holds the title of “Bishop” and also represents himself to be a

   “Reverend” at Genesis II. Joseph Grenon is responsible for Genesis II’s operations including, but

   not limited to, labeling, holding, and/or distributing MMS. Joseph Grenon performs his duties at

   2014 Garden Lane, Bradenton, Florida. (D.E. 1 ¶ 6).

           According to MMS’s labeling, including but not limited to materials and links on

   Defendants’ News Website and on Defendants’ https://g2voice.is website (“Radio Website”),

   MMS is intended to cure, mitigate, treat, or prevent Coronavirus, which includes COVID-19, along

   with many other diseases. (D.E. 1 ¶ 13).

           Defendants’ News Website contains claims that MMS cures, mitigates, or treats

   Coronavirus. For example, the News Website states:

              •   “G2Church Sacramental Dosing for Coronavirus!

                     For Adults: 6 drops activated MMS in 4 ounces of water every two hours 5
                     times first day, Repeat 2nd day. If all symptoms are gone then continue with 3
                     drops and [sic] hour for 8 hours for another 3 days!

                     For Small Children: same a [sic] above but with only 3 drops. 1 drop instead
                     of 3 drops of the 3 days after the first two days of strong dosing!

                     NOTE: This should wipe it out this flu-like virus that many are being
                     scared with its presence in this world!

                     For Sacramental Guidance and products please contact us at:
                     support@genesis2church.is”


                                                  4
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 5 of 20



               •   “The Coronavirus is curable!”

   G2Voice Broadcast # 182: The Coronavirus Is Curable! Do You Believe It? You Better!,

   G2CHURCHNEWS (Mar. 3, 2020), https://g2churchnews.org/577-gvoice-182. (D.E. 1 ¶ 14).

            In a video available on Defendants’ Radio Website, Defendant Mark Grenon makes the

   following claims concerning the use of MMS to cure, mitigate, or treat coronavirus:

               •   “The Coronavirus is curable, do you believe it? You better . . . ”

               •   “Every week I am putting in the G2Sacramental dosing for
                   Coronavirus, why . . . we have a family on it, we have a couple of
                   other people . . . 6 drops MMS activated 4oz of water every two
                   hours four or five times the first day, it should, it might even kick it
                   out the first day, but depends on how long you’ve had it, if it’s in
                   your lungs, do it the second day again, then I’d go to three drops
                   eight hours a day for three or four days, then just to keep going, kick
                   it out of you. Small children, we can cut everything in half, three
                   drops every two hours versus a couple days, three hours then a drop
                   really, not three.”

            Id. (D.E. 1 ¶ 15). In the same video, Defendant Mark Grenon states: “The Coronavirus is

   curable, you believe that? You better. . . it’s wicked good stuff Joe.” Defendant Joseph Grenon

   then replies: “MMS will kill it.” (D.E. 1 ¶ 16).

            COVID-19 is a disease caused by a novel Coronavirus named “severe adult respiratory

   syndrome coronavirus 2” (SARS-CoV-2) that was first clearly identified in December 2019.

   Reported illnesses for confirmed COVID-19 cases have ranged from mild to severe, many

   resulting in death. The Centers for Disease Control and Prevention has stated that the COVID-19

   pandemic “poses a serious public health risk.” https://www.cdc.gov/coronavirus/2019-ncov/cases-

   updates/summary.html (visited March 26, 2020). (D.E. 1 ¶ 17). As the World Health Organization

   has explained, “there is no evidence that current medicine can prevent or cure the disease.” World

   Health     Organization,     Q&A      on    Coronaviruses       (COVID-19),       (Apr.    8,   2020),

   https//www.who.int/new-room/q-a-detail/q-a-coronaviruses; see also U.S. Centers for Disease


                                                      5
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 6 of 20



   Control and Prevention, Therapeutic Options for COVID-19 Patients (Apr. 13, 2020),

   https://www.cdc.gov/coronavirus/2019-ncov/hcp/therapeutic-options.html (“There are no drugs or

   other therapeutics approved by [FDA] to prevent or treat COVID-19. Current clinical management

   includes infection prevention and control measures and supportive care …”). (D.E. 1 ¶ 18).

          On January 31, 2020, the Secretary of Health and Human Services declared a public health

   emergency under 42 U.S.C. § 247d for the United States in response to SARS-CoV-2. (D.E. 1

   ¶ 19). On March 11, 2020, the World Health Organization announced that the COVID-19 outbreak

   was properly characterized as a worldwide pandemic. (D.E. 1 ¶ 20). On March 13, 2020, the

   President of the United States exercised his authority under the National Emergencies Act (50

   U.S.C. § 1601 et seq.) and officially declared that the COVID-19 outbreak in the United States

   constituted a national emergency. (D.E. 1 ¶ 21).

          On April 8, 2020, FDA, (jointly with the Federal Trade Commission), issued a Warning

   Letter to Defendants, telling them that they were violating the FDCA by distributing unapproved

   new drugs and misbranded drugs in interstate commerce. (D.E. 1 ¶ 43). The Warning Letter

   requested that Defendants respond within 48 hours by email and describe the specific steps they

   had taken to correct the violations described in the letter. Id. FDA further warned Defendants that

   failure to immediately correct their violative conduct may result in legal action, including an

   injunction. Id. The Warning Letter also stated: “If you cannot complete corrective action within 48

   hours, state the reason for the delay and the time within which you will complete the corrections.

   If you believe that your products are not in violation of the [FDCA], include your reasoning and

   any supporting information for our consideration.” Id.

          On April 9, 2020, the Warning Letter was posted to Defendants’ News Website, along with

   Genesis II’s commentary. Specifically, Defendants claimed that FDA did not have jurisdiction over



                                                      6
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 7 of 20



   their activities or products and that they would fight the Warning Letter and to continue to

   distribute MMS. (D.E. 1 ¶ 44). FDA also received a written response to the Warning Letter from

   Genesis II on April 10, 2020, which made clear that Genesis II had no intention of taking corrective

   action, stating: “We can say cure, heal and treat as a Free Church. Don’t need you [sic]

   approval or authorization for a Church Sacrament.” (emphasis in original.) (D.E. 1 ¶ 45).

   Genesis II’s letter to FDA, signed by Defendant Mark Grenon, further stated that: “There will be

   NO corrective actions on our part … You have no authority over us! … Never going to

   happen.” (emphasis in original). See https://g2churchnews.org/584-fda-and-ftc-attack. Id.

   V.     SUFFICIENT BASIS TO ENTER FINAL JUDGMENT

          A.      Defendants Unlawfully Distribute Unapproved New Drugs

          The FDCA prohibits the introduction or delivery for introduction into interstate commerce,

   and the causing thereof, of a “new drug” that is neither approved by FDA nor exempt from

   approval. 21 U.S.C. §§ 331(d) and 355(a). Specifically, a “new drug” may not be introduced or

   delivered for introduction into interstate commerce unless FDA has approved a new drug

   application (“NDA”) or an abbreviated new drug application (“ANDA”) with respect to such drug,

   or such drug is exempt from approval pursuant to an effective investigational new drug application

   (“IND”). 21 U.S.C. §§ 331(d) and 355(a), (b), (i), and (j). Under the FDCA, a “drug” includes

   “articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in

   man.” 21 U.S.C. § 321(g)(1)(B). The intended use of a product may be determined from any

   relevant source, including labeling. See 21 C.F.R. § 201.128. See United States v. Livdahl, 459 F.

   Supp. 2d, 1255, 1260 (S.D. Fla. 2005); United States v. An Article … Sudden Change, 409 F.2d

   734, 739 (2d Cir. 1969).




                                                    7
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 8 of 20



          Under the Act, a “label” is defined as “a display of written, printed, or graphic matter upon

   the immediate container of any article.” 21 U.S.C. § 321(k). “Labeling” is defined as “all labels

   and other written, printed, or graphic matter (1) upon any article or any of its containers or

   wrappers, or (2) accompanying such article.” 21 U.S.C. § 321(m). If information regarding a drug

   is provided as part of an integrated distribution system and explains the uses of the drug, that matter

   “accompanies” the drug and is “labeling” under the Act; “[n]o physical attachment one to another

   is necessary.” Kordel v. United States, 335 U.S. 345, 350 (1948). MMS is a drug within the

   meaning of the Act because it is intended for use in the cure, mitigation, treatment, or prevention

   of disease in man.

          Under the Act, a “new drug” is “[a]ny drug . . . the composition of which is such that”

   (1) “such drug is not generally recognized, among experts qualified by scientific training and

   experience to evaluate the safety and effectiveness of drugs, as safe and effective for use under the

   conditions prescribed, recommended, or suggested in the labeling thereof, ...” or (2) “such drug,

   as a result of investigations to determine its safety and effectiveness for use under such conditions,

   has become so recognized, but which has not, otherwise than in such investigations, been used to

   a material extent or for a material time under such conditions.” 21 U.S.C. § 321(p)(1) and (2).

          For a new drug to be “generally recognized as safe and effective” (“GRASE”) within the

   meaning of 21 U.S.C. § 321(p)(1), three conditions must be satisfied. First, there must be

   substantial evidence of its effectiveness. The Act defines “substantial evidence” as “evidence

   consisting of adequate and well-controlled investigations, including clinical investigations . . . on

   the basis of which it could fairly and responsibly be concluded by ... [qualified] experts that the

   drug will have the effect it purports or is represented to have ... ” 21 U.S.C. § 355(d). Second, the

   investigations must be published in the scientific literature so that they are made generally



                                                     8
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 9 of 20



   available to the community of qualified experts and thereby subject to peer evaluation, criticism,

   and review. Weinberger v. Bentex Pharms., Inc., 412 U.S. 645, 652 (1973). Third, there must be a

   consensus among the experts, based on those published investigations, that the product is safe and

   effective under the conditions prescribed, recommended, or suggested in its labeling. Id.

            FDA conducted comprehensive searches of the publicly-available medical and scientific

   literature for MMS, including searching the following aliases under which Defendants sell MMS:

   Sacramental Cleansing Water, Miracle Mineral Solution, MMS1, G2Church Sacramental,

   G2Church Sacrament, and as part of their “g2kit2,” and determined that there are no published,

   adequate and well-controlled studies demonstrating that Defendants’ MMS is safe and effective

   for use under the conditions prescribed, recommended, or suggested in its labeling. Because there

   are no published adequate and well-controlled studies for the intended uses of MMS to cure,

   mitigate, treat, or prevent coronavirus, or any other disease, qualified experts cannot have a

   consensus of opinion concerning its effectiveness for such uses. (D.E. 1 ¶ 24). Therefore,

   Defendants’ MMS is not GRASE and is a new drug under 21 U.S.C. § 321(p)(1). See United States

   v. Loran Med. Sys., Inc., 25 F. Supp. 2d 1082, 1087 (C.D. Cal. 1997) (citing United States v. Articles

   of Drug (Promise Toothpaste), 826 F.2d 564, 569 (7th Cir. 1987)).

            Defendants’ MMS is also a “new drug” within the meaning of 21 U.S.C. § 321(p)(2).

   COVID-19 is an infectious disease caused by a newly discovered coronavirus, SARS-CoV-2. The

   “new virus and disease were unknown before the outbreak began in Wuhan, China, in December

   2019.”    See   https://www.who.int/news-room/q-a-detail/q-a-coronaviruses.        (D.E.   1      ¶ 25).

   Therefore, as a matter of law, Defendants’ MMS cannot have been marketed as a treatment or cure

   for this disease for a material time or to a material extent and, accordingly, is a “new drug.”




                                                     9
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 10 of 20



          After searching its records for NDA, ANDA, and IND submissions by Defendants, FDA

   determined that there are no approved NDAs or ANDAs and no INDs in effect for MMS. (D.E. 1

   ¶ 26). Therefore, MMS is an unapproved new drug within the meaning of 21 U.S.C. § 355(a).

          B.      Defendants Distribute Unapproved New Drugs in Interstate Commerce

          The Act’s definition of “interstate commerce” includes commerce between any state and

   any place outside of it. 21 U.S.C. § 321(b)(1). On or about March 27, 2020, Defendants shipped

   MMS from Florida to Virginia (D.E. 1 ¶ 28), which constitutes distribution in “interstate

   commerce” within the meaning of 21 U.S.C. § 321(b)(1). Therefore, Defendants violated 21

   U.S.C. § 331(d) by introducing or delivering for introduction into interstate commerce, or causing

   the introduction or delivery for introduction into interstate commerce, of unapproved new drugs. 2

          C.      Defendants Unlawfully Distribute Misbranded Drugs in Interstate Commerce

          Under the FDCA, a drug is deemed misbranded “[i]f its labeling is false or misleading in

   any particular.” See 21 U.S.C. § 352(a). Misbranding under 21 U.S.C. § 352(a)(1) requires proof

   of two elements: (1) a representation in the labeling of the product; and (2) the false or misleading

   nature of that representation. United States v. Torigian Labs., Inc., 577 F. Supp. 1514, 1525

   (E.D.N.Y. 1984), aff’d, 754 F.2d 373 (2d Cir. 1984). In determining whether labeling is misleading,

   not only are representations made or suggested in the labeling taken into account, but also the

   extent to which the labeling fails to reveal material facts. 21 U.S.C. § 321(n). A curative claim that

   has little or no expert scientific support is a material fact which, if not revealed, causes a product

   to be misbranded. H.R. REP. No. 75-2139 (1938); see generally United States v. Hiland, 909 F.2d

   1114 (8th Cir. 1990) (upholding convictions for false and misleading labeling where defendants



   2
     As noted above in footnote 1, supra, the government also executed an undercover purchase of
   Genesis II’s MMS after the Court entered the preliminary injunction. That product was shipped
   from Tennessee to Virginia. (D.E. 39-1, at ¶ 9).
                                                    10
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 11 of 20



   made curative claims in labeling despite knowledge that no testing had been done to establish

   safety or efficacy for such use).

          Demonstrating that a labeling claim is either false or misleading is sufficient to establish

   misbranding under the Act. United States v. One Device … The Ellis Micro-Dynameter, 224 F.

   Supp. 265, 268 (E.D. Pa. 1963). Only one false or misleading claim need be proven to establish

   misbranding under 21 U.S.C. § 352(a). United States v. One Device … Colonic Irrigator, 160 F.2d

   194, 200 (10th Cir. 1947); Sene X Eleemosynary, 479 F. Supp. at 980. The labeling is to be

   evaluated from the point of view of those to whom the literature is addressed, namely “prospective

   purchasers and actual customers … who cannot be presumed to have special expertness or to be

   unduly cautious, but who are more likely than not to be persons who are pathetically eager to find

   some simple cure-all for the diseases with which they are afflicted ….” V.E. Irons Inc. v. United

   States, 244 F.2d 34, 39–40 (1st Cir. 1957). As the WHO and CDC have recognized, there is no

   evidence that current medicine can prevent or cure COVID-19, and no FDA-approved drugs exist

   to prevent or treat the disease. See supra at 6. Because there is no known cure for COVID-19,

   Defendants’ claims are false or misleading.

          Defendants’ labeling for MMS, including its websites, contains numerous claims that are

   false and misleading, including that MMS can safely and effectively treat Coronavirus, which

   includes COVID-19, and a litany of other serious diseases. The claims in Defendants’ labeling lack

   expert scientific support. No published, adequate, and well-controlled studies demonstrate that

   MMS is safe and effective in treating Coronavirus or any disease, including the litany of diseases

   identified in the labeling. As a result, the labeling for Defendants’ MMS is false and misleading,

   and therefore, MMS is a misbranded drug under 21 U.S.C. § 352(a).




                                                  11
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 12 of 20



          D.      Defendants Distribute Drugs that Fail to Bear Adequate Directions for Use

          Under the FDCA, a drug is misbranded within the meaning of 21 U.S.C. § 352(f)(1) if its

   labeling fails to bear “adequate directions for use” and it is not exempt from this requirement. FDA

   has defined “adequate directions for use” as “directions under which the layman can use a drug

   safely and for the purposes for which it is intended.” 21 C.F.R. § 201.5; United States v. Articles

   of Drug … Rucker, 625 F.2d 665, 671–75 (5th Cir. 1980). Moreover, if it is a prescription drug, it

   is impossible as a matter of law to create adequate directions for lay use. See 21 U.S.C.

   § 353(b)(1)(A); see also United States v. Regenerative Scis., LLC, 741 F.3d 1314, 1323–25 (D.C.

   Cir. 2014); United States v. Evers, 643 F.2d 1043, 1050–51 (5th Cir. 1981). A prescription drug is

   “[a] drug intended for use by man which because of its toxicity or other potentiality for harmful

   effect, or the method of its use, or the collateral measures necessary to its use, is not safe for use

   except under the supervision of a practitioner licensed by law to administer such drug.” 21 U.S.C.

   § 353(b)(1)(A).

          Defendants’ MMS is a prescription drug because it is intended for curing, mitigating,

   treating, or preventing coronavirus, which includes COVID-19, a disease that requires diagnosis

   and management by a physician. Accordingly, there are no adequate directions under which a

   layperson can safely use this drug, because it is not safe for use except under the supervision of a

   physician. See, e.g., 21 U.S.C. § 353(b)(1)(A); Regenerative Scis., 741 F.3d at 1323–25. Because

   Defendants’ drug labeling does not bear adequate directions for use, MMS is misbranded under 21

   U.S.C. § 352(f)(1), unless it qualifies for an exemption from the adequate directions for use

   requirement. Articles of Drug … Rucker, 625 F.2d at 675; United States v. Premo Pharm. Labs.,

   Inc., 511 F. Supp. 958, 977 n.23 (D.N.J. 1981) (“A drug is misbranded if it is a prescription drug

   that is an unapproved new drug, because a prescription drug cannot bear the adequate directions



                                                    12
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 13 of 20



   for use required by statute ... and the lack of an approved NDA means that there is no FDA

   exemption from the adequate directions for use requirement.”) (citations omitted).

          FDA has promulgated regulations establishing exemptions from the adequate directions for

   use requirement in 21 U.S.C. § 352(f)(1), but each exemption requires that the drug bear the

   labeling approved by FDA in an NDA. 21 C.F.R. §§ 201.100, 201.115. Because MMS is not the

   subject of an approved NDA or ANDA, Defendants’ MMS does not qualify for any exemption

   from the requirement that its labeling bear adequate directions for use. See 21 C.F.R.

   §§ 201.100(c)(2), 201.115.

          E.      Defendants Distribute Their Misbranded Drugs in Interstate Commerce

          Defendants shipped MMS from Florida to Virginia (D.E. 1 ¶ 39), which constitutes a

   distribution in interstate commerce within the meaning of 21 U.S.C. § 321(b)(1). Defendants

   violate 21 US.C. § 331(a) by introducing or delivering for introduction into interstate commerce,

   or causing the introduction or delivery for introduction into interstate commerce, drugs that are

   misbranded within the meaning of 21 U.S.C. § 352(a) and 352(f)(1). Under 21 U.S.C. § 379a, “[i]n

   action to enforce the requirements of this Act respecting a ... drug ... the connection with interstate

   commerce required for jurisdiction in such action shall be presumed to exist.” Upon information

   and belief, Defendants receive MMS components or the finished MMS product from outside of

   Florida.

          F.      Defendants Cause the Misbranding of Drugs While Held for Sale After
                  Shipment of the Drugs or Their Components in Interstate Commerce

          The Act prohibits doing an act that causes a drug to become misbranded while such product

   is held for sale after its shipment, or shipment of one or more of its components, in interstate

   commerce. 21 U.S.C. § 331(k). A product is “held for sale” under section 331(k) if it is used for

   any purpose other than personal consumption. United States v. Evers, 643 F.2d 1043, 1050 (5th


                                                     13
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 14 of 20



   Cir. 1981); Torigian Labs. 577 F. Supp. at 1521; United States v. Articles of Drug … Hydralazine

   HCL, 568 F. Supp. 29, 31 (D.N.J. 1983); see also United States v. Diapulse Corp. of Am., 514 F.2d

   1097, 1098 (2d Cir. 1975); United States v. Sullivan, 332 U.S. 689, 697 (1948) (21 USC § 331(k)

   intended to “extend [FDCA’s] coverage to every article that had gone through interstate commerce

   until it finally reached the ultimate consumer”). “[I]n action to enforce the requirements of this Act

   respecting a . . . drug . . . the connection with interstate commerce required for jurisdiction in such

   action shall be presumed to exist.” 21 U.S.C. § 379a. Defendants’ MMS, therefore, is “held for

   sale … after shipment in interstate commerce” within the meaning of 21 U.S.C. § 331(k), because

   Defendants are not the ultimate consumers of the product. By labeling MMS with claims that it

   cures, mitigates, treats, or prevents coronavirus, which includes COVID-19, and a litany of other

   serious diseases, Defendants caused MMS to become a misbranded drug within the meaning of 21

   U.S.C. § 352(a) (false or misleading labeling) and 352(f)(1) (failure to bear adequate directions

   for use), while it was held for sale after shipment of one or more of its components in interstate

   commerce, in violation of 21 U.S.C. § 331(k).

          G.      A Permanent Injunction is Appropriate

          Unless permanently enjoined by this Court, Defendants will continue to violate the Act in

   the manner set forth above. Accordingly, entry of a permanent injunction is appropriate in this case

   to protect the public health. Congress enacted the FDCA to protect the American public from

   “deleterious, adulterated, and misbranded articles” reaching consumers through interstate

   commerce. United States v. Walsh, 331 U.S. 432, 434 (1947). Indeed, Congress sought to protect

   the public from those “products not proven to be safe and effective for their alleged uses[.]” United

   States v. Diapulse Corp. of Am., 457 F.2d 25, 27–28 (2d Cir. 1972). To that end, Congress

   empowered federal courts to restrain and enjoin entities and individuals from distributing



                                                     14
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 15 of 20



   unapproved new drugs and misbranded drugs and causing drugs to become misbranded after

   shipment of components or finished product in interstate commerce. See 21 U.S.C. § 332(a)

   (authorizing injunctions to restrain violations of 21 U.S.C. § 331(a), (d), and (k)).

           Because the FDCA specifically authorizes injunctive relief to enforce Congressional

   policy, courts use a different injunction standard than is used in private litigation. Specifically, the

   Supreme Court has held that, unlike a private plaintiff, to obtain an injunction authorized by statute,

   the government need not show that irreparable harm will result. United States v. City and Cty. of

   San Francisco, 310 U.S. 16, 31 (1940). This is because when it enacted the FDCA, Congress made

   “an implied finding that violations will harm the public and ought, if necessary, be restrained.”

   Diapulse, 457 F.2d at 28. The Eleventh Circuit Court of Appeals agrees: “Where … an injunction

   is authorized by statute and the statutory conditions are satisfied … the usual prerequisite of

   irreparable injury need not be established and the agency to whom the enforcement of the right has

   been entrusted is not required to show irreparable injury before obtaining an injunction.” Gresham

   v. Windrush Partners, Ltd., 730 F.2d 1417, 1423 (11th Cir. 1984) (quoting United States v. Hayes

   Int’l Corp., 415 F.2d 1038, 1045 (5th Cir. 1969)). Instead, the government must show only that the

   defendants have violated the statute and there is some “cognizable danger of recurrent violations”

   to obtain a statutory injunction. United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953); United

   States v. US Stem Cell Clinic, LLC, 403 F. Supp. 3d 1279, 1300 (S.D. Fla. 2019) (“FDA need not

   show that it would suffer irreparable harm if the injunction were not granted.”); United States v.

   Sene X Eleemosynary Corp., 479 F. Supp. 970, 981 (S.D. Fla. 1979) (irreparable harm is

   presumed).

           As this Court has previously observed, “[p]ast behavior is a reliable predictor of future

   behavior, and injunctive relief is particularly appropriate where a defendant has persisted in



                                                     15
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 16 of 20



   violating the law, despite repeated warnings.” United States v. Flu Fighter Corp., No-0561940-

   CIV, 2009 WL 10668958, at *7 (S.D. Fla. Feb. 11, 2009); see also United States v. Lit Drug Co.,

   333 F. Supp. 990, 999 (D.N.J. 1971) (“The law is also clear that a court must effectively safeguard

   the public interest against the abuses inflicted by a willful, persistent violator of regulatory

   legislation who has not shown good faith in compliance.”). Here, not only did Defendants persist

   in their unlawful conduct after being warned by authorities, they explicitly and unambiguously

   declared their intention to persist in such violations even after the Court entered a temporary

   restraining order and preliminary injunction to halt such activity. Defendants continue to cause the

   distribution of misbranded and unapproved MMS in violation of the Court’s preliminary injunction

   order. (D.E. 39, at 5–8; D.E. 39-1). There is little doubt, therefore, that there is a “cognizable danger

   of recurrent violation” necessary for the issuance of the injunction.

           The Court should enter a permanent injunction restraining and enjoining Mark Grenon,

   Joseph Grenon, and each and all of their directors, officers, agents, employees, representatives,

   attorneys, successors, and assigns, and all persons in active concert or participation with any of

   them (“Associated Persons”), pursuant to 21 U.S.C. § 332(a) and the inherent equity of the Court,

   from directly or indirectly doing or causing the following acts:

                   A.      Violating 21 U.S.C. § 331(d), by introducing or delivering for introduction

   into interstate commerce new drugs, as defined in 21 U.S.C. § 321(p), that are neither approved

   pursuant to 21 U.S.C. § 355 nor exempt from approval;

                   B.      Violating 21 U.S.C. § 331(a), by introducing or delivering for introduction

   into interstate commerce drugs, as defined in 21 U.S.C. § 321(g), that are misbranded within the

   meaning of 21 U.S.C. § 352(a) and/or 352(f)(1); and




                                                      16
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 17 of 20



                  C.      Violating 21 U.S.C. § 331(k), by causing drugs to become misbranded

   within the meaning of 21 U.S.C. § 352(a) and/or 352(f)(1) while they are held for sale after

   shipment of one or more of their components in interstate commerce.

   VI.     CONCLUSION

          In light of the foregoing, the United States respectfully requests that the Court enter a

   default judgment enjoining Mark Grenon and Joseph Grenon consistent with the attached proposed

   order on permanent injunction, as the admitted facts demonstrate a well-pleaded basis for the relief

   requested. See Chanel, 240 F. Supp. at 1288–89.



   Dated: July 20, 2020

                                                            Respectfully submitted,

    JOSEPH H. HUNT                                          ARIANA FAJARDO ORSHAN
    Assistant Attorney General                              United States Attorney
    U.S. Department of Justice

    GUSTAV W. EYLER
    Director
    Consumer Protection Branch

    Ross S. Goldstein                                       Matthew J. Feeley
    ROSS S. GOLDSTEIN                                       MATTHEW J. FEELEY
    Court ID No. A5502651                                   Florida Bar No. 12908
    Senior Litigation Counsel                               Assistant United States Attorney
    Ross.Goldstein@usdoj.gov                                99 N.E. 4th Street, Suite 300
    202-353-4218 (office)                                   Miami, FL 33132
    202-514-8742 (fax)                                      Matthew.Feeley@usdoj.gov
                                                            305-961-9235 (office)
    David A. Frank                                          305-530-7139 (fax)
    DAVID A. FRANK
    Court ID No. A5500486
    Senior Litigation Counsel
    U.S. Department of Justice
    Consumer Protection Branch


                                                   17
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 18 of 20



    P.O. Box 386
    Washington, D.C. 20044
    David.Frank@usdoj.gov
    (202) 307-0061 (office)
    (202) 514-8742 (fax)

                              Counsel for the United States of America

   OF COUNSEL:

   ROBERT P. CHARROW
   General Counsel

   STACY CLINE AMIN
   Chief Counsel
   Food and Drug Administration
   Deputy General Counsel
   U.S. Department of Health and Human Services

   ANNAMARIE KEMPIC
   Deputy Chief Counsel, Litigation

   JOSHUA A. DAVENPORT
   Associate Chief Counsel for Enforcement
   U.S. Department of Health and Human Services
   Office of the Chief Counsel
   Food and Drug Administration
   10903 New Hampshire Avenue
   Silver Spring, MD 20993-0002




                                                18
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 19 of 20



                                   CERTIFICATE OF SERVICE

   I hereby certify that on July 20, 2020, I electronically filed the foregoing document with the Clerk
   of the Court using CM/ECF. I also certify that the foregoing document is being served this day on
   all counsel of record or pro se parties identified on the attached Service List in the manner
   specified, either via transmission of Notices of Electronic Filing generated by CM/ECF, electronic
   mail or in some other authorized manner for those counsel or parties who are not authorized to
   receive electronically Notices of Electronic Filing.
                                                 By:     s/ Matthew J. Feeley
                                                         Matthew J. Feeley
                                                         Assistant United States Attorney
                                            SERVICE LIST

                                      United States of America
                                                 vs.
                       GENESIS II CHURCH OF HEALTH AND HEALING;
                                         MARK GRENON;
                                        JOSEPH GRENON;
                                      JORDAN GRENON; and
                                      JONATHAN GRENON,
                               CASE NO. 20-21601-CIV-WILLIAMS
                       United States District Court Southern District of Florida


     ROSS S. GOLDSTEIN                                  GENESIS II CHURCH OF HEALTH
     Court ID No. A5502651                              AND HEALING
     Senior Litigation Counsel                          contact@genesis2church.is
     Ross.Goldstein@usdoj.gov                           2014 Garden Ln.
     202-353-4218 (office)                              Bradenton, FL 34205
     202-514-8742 (fax)
                                                        MARK GRENON
     DAVID A. FRANK                                     mark@genesis2church.is
     Court ID No. A5500486
     Senior Litigation Counsel                          JOSEPH GRENON
     U.S. Department of Justice                         joseph@genesis2church.is
     Consumer Protection Branch
     P.O. Box 386                                       JORDAN GRENON
     Washington, D.C. 20044                             jordan@genesis2church.is
     David.Frank@usdoj.gov                              6210 35th Avenue West
     (202) 307-0061 (office)                            Bradenton, FL 34209
     (202) 514-8742 (fax)




                                                   19
Case 1:20-cv-21601-KMW Document 72 Entered on FLSD Docket 07/20/2020 Page 20 of 20




     MATTHEW J. FEELEY                           JONATHAN GRENON
     Florida Bar No. 12908                       jonathan@genesis2church.is
     Assistant United States Attorney            2014 Garden Ln.
     99 N.E. 4th Street, Suite 300               Bradenton, FL 34205
     Miami, FL 33132
     Matthew.Feeley@usdoj.gov                    Defendants
     305-961-9235 (office)
     305-530-7139 (fax)

     Counsel for United States of America




                                            20
